Citation Nr: 1727487	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to October 20, 2009.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine from October 20, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse 
ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York and an August 2011 rating decision issued by the Appeals Management Center in Washington, DC.  

In February 2014, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a new hearing subsequent to the retirement of the Veterans Law Judge who conducted the Veteran's October 2010 hearing.  

In March 2017, the Veteran appeared at a Travel Board hearing before the undersigned Judge.  A transcript of that hearing is of record. 

The Board acknowledges that during the March 2017 hearing, the Veteran and his representative indicated that he is unemployed and unable to work due to his back disability.  The Board notes that entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of a TDIU is raised by the record, is part and parcel of the higher rating claims, and is properly before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although further remand is regrettable, the Board determines that additional development is necessary regarding the Veteran's claims for increased ratings for degenerative joint disease of the lumbar spine.  Additionally, the Veteran's claim for a TDIU should be developed and adjudicated by the AOJ.  

The Veteran contends that his back disability is more disabling than the 20 percent rating assigned from October 20, 2009, and the 10 percent rating assigned prior to October 20, 2009.  The Veteran also contends that he is unable to work due to his back disability.  

As to the Veteran's back disability, the record reflects that the Veteran was last examined regarding the severity of his back disability in October 2009.  The October 2009 VA examination report indicates numbness, paresthesias, fatigue, decreased motion, stiffness, weakness, spasms and pain.  The report indicates that the Veteran experienced severe flare-ups that occurred four times a week and lasted 1-2 days.  The report indicates that the Veteran experiences incapacitating episodes due to the spine disease but none within the last 12 months prior to the examination.  The report also notes that the Veteran did not visit the doctor or ER for incapacitating episodes but had spent 3-4 days incapacitated in bed on several occasions throughout the year. 

The report indicates that the Veteran had an antalgic gait and abnormal spine curvatures, specifically kyphosis and lumbar flattening.  The report indicates that there was no cervical or thoracolumbar ankylosis or scoliosis.  Objective abnormalities of the cervical sacrospinalis indicated no spasm, atrophy, guarding, tenderness or weakness but did indicate pain with motion.  Objective abnormalities of the thoracic spine indicated no spasm, atrophy, guarding, tenderness or weakness but did indicate pain with motion.  The examiner indicated that spasms, localized tenderness or guarding were not severe enough to be responsible for the Veteran's abnormal gait or abnormal spinal contour.

Range of motion testing indicated that the Veteran's cervical spine on active motion had forward flexion of 0 to 30 degrees.  The report indicates that there was objective evidence of pain on motion as well as objective evidence of pain following repetitive motion.  The examiner quantified the additional limitation after three repetitions as flexion of 0 to 25 degrees.  

For the thoracolumbar spine, active motion forward flexion was 0 to 60 degrees.  The report indicates that there was objective evidence of pain on motion as well as objective evidence of pain following repetitive motion.  The examiner quantified the additional limitation after three repetitions as flexion of 0 to 45 degrees.  The report also indicates that there were incapacitating episodes due to intervertebral disc syndrome.  

There are numerous treatment reports of record since the October 2009 VA examination.  However, while these reports note chronic low back pain, they do not assess the severity of the Veteran's back condition.  

At his March 2017 hearing, the Veteran indicated that his back disability has worsened since his October 2009 examination.  He indicated that his walking is almost diminished and that he has to stop constantly; he indicated that he may be able to walk a city block before he has to stop and arch his back.  He indicated that standing and sitting are a problem as well; he stated that he was "very much hurting" sitting at the hearing.  He said he can stand or sit for about 10 minutes before starting to experience pain.  The Veteran indicated that he has constant pain no matter what he does.  He indicated that he can lift a little bit but tries to avoid doing so.  He also indicated that he has spasms.  The Veteran also indicated that he was getting regular treatment from a VA doctor at Rome Medical Clinic.  

As the Veteran has not been examined for his back disability since October 2009, which showed that the disability had worsened from years prior, and the Veteran contends that his condition has worsened since that examination, the Board finds that a more recent VA examination is necessary to assess the current level of severity of the Veteran's back disability.  

Additionally, having indicated that his back disability affects his ability to work, the Board finds that the issue of entitlement to a TDIU has been raised.  See Rice v. Shinseki.  However, the Board observes that the Veteran's claim for a TDIU has not been properly developed or adjudicated in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.  Have the Veteran identify any additional treatment records regarding his back disability.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim for increased rating for his lumbar spine disability.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2.  After obtaining any additional records, schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the lumbar spine.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms.  The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner must provide all information required for rating purposes.  Specifically, the examiner is advised that the Court has held that in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




